Title: To James Madison from David Jameson, 26 January 1782
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Jan 26. 1782

I am sorry to inform you we have had no Mail this week from the North of Potowmack In my last I mentd. Gen Greenes requisition and I believe told you the Executive have no power to send Militia out of the State nor have they power to raise supplies of any sort. I expected they would call the Assembly but that is not determined on Cap Ragsdale went to Count Rochambeau who has consented to send the Legion of Lauzun (about 600 Horse & foot) to Peytonsburg, there to wait Gen. Washingtons orders whether they shall proceed to So. Carolina or not—they are to leave Wmsbg. early in next Week. Febigers Batallion is still in this state also Col Armands Legion— I am very sorry they are not in motion. the Officers of the former it is said will not march without money, the latter waits for their clothes to be made up
I send you one of the Acts of last Session on Acct of the scale of depreciation, wch. if I may give an opinion is not an equitable one. I send you Nicholson & Prentis’s paper— they ask the favour of you to give them now & then pieces of intelligence in exchange for this paper wch. I will convey to them while I am in this place. if you wish to have Hayes’s paper sent to yourself let me know it. Did I tell you that there is an act to collect 2 lb Bacon & half a bush. Wheat p[er] tithable but they may be commuted for at 6d. the pound & 3/ the bushel Speice— this act is not yet printed. I sent you the Revenue act last post
adieu Yr obt Ser
David Jameson
